Case: 18-31077   Document: 00514941837   Page: 1   Date Filed: 05/03/2019




        IN THE UNITED STATES COURT OF APPEALS
                 FOR THE FIFTH CIRCUIT
                                                               United States Court of Appeals
                                                                        Fifth Circuit

                                                                      FILED
                              No. 18-31077                         May 3, 2019
                            Summary Calendar
                                                                 Lyle W. Cayce
                                                                      Clerk
SHANTA G. PHILLIPS-BERRY,

                                        Plaintiff-Appellant

v.

PATRICIA BLACKWELL SCURLOCK, Et Al.; JOSEPH ALBE, Attorney;
ROBERT LENTER, Attorney; THADDEUS L. TEAFORD, Doctor;
MAHMOUD M. SARMINI, Doctor; U.S. MILITARY; OCHSNER
HEALTHCARE SYSTEM, Et Al.; EAST JEFFERSON HEALTHCARE
SYSTEM, Et Al.; FACEBOOK; UBER; LYFT, L.L.C.; HOLLYWOOD
PRODUCTIONS; GULF COAST BANK & TRUST COMPANY; UNCLE BOB’S
STORAGE; ENTERPRISE LEASING COMPANY; OFFICE OF MOTOR
VEHICLE LOUISIANA; SOCIAL SECURITY OFFICE LOUISIANA;
DEPARTMENT OF FAMILY SERVICES LOUISIANA; HOUSING
AUTHORITY LOUISIANA; DEPARTMENT OF TRANSPORTATION
LOUISIANA; DEPARTMENT OF JUSTICE OF THE STATE OF
LOUISIANA,

                                        Defendants-Appellees



                Appeal from the United States District Court
                   for the Eastern District of Louisiana
                          USDC No. 2:18-CV-7738


Before OWEN, WILLETT, and OLDHAM, Circuit Judges.
     Case: 18-31077      Document: 00514941837         Page: 2    Date Filed: 05/03/2019


                                      No. 18-31077

PER CURIAM: *
       Shanta G. Phillips-Berry moves to proceed in forma pauperis (IFP) in
her appeal of the dismissal of her pro se complaint, in which she alleged that
the defendants conspired to violate her civil rights by implanting her body with
a monitoring device. The district court dismissed her complaint as frivolous
pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), denied leave to proceed IFP, and
certified that the appeal was not taken in good faith.
       A movant for leave to proceed IFP on appeal must show that she is a
pauper and that the appeal is taken in good faith, i.e., the appeal presents
nonfrivolous issues. See Carson v. Polley, 689 F.2d 562, 586 (5th Cir. 1982).
Although Phillips-Berry has filed an affidavit of poverty that indicates that she
qualifies for IFP status, her allegations are frivolous. See Denton v. Hernandez,
504 U.S. 25, 32-33 (1992). Accordingly, her motion is denied, and her appeal
is dismissed as frivolous. See Baugh v. Taylor, 117 F.3d 197, 202 & n.24 (5th
Cir. 1997); 5TH CIR. R. 42.2. The claims made by Phillips-Berry are repetitive
of other claims she has raised, and we have affirmed the dismissal of those
claims as frivolous. See Phillips-Berry v. Louisiana State, et al., No. 18-31068
(5th Cir. Apr. 18, 2019); Phillips-Berry v. Kenner Police Dep’t et al., No. 18-
31067 (5th Cir. Jan. 22, 2019); Phillips-Berry v. Trump, et al., No. 18-31073
(5th Cir. Mar. 15, 2019). Phillips-Berry is cautioned that any future, frivolous
filings by her in this court or any court subject to the jurisdiction of this court
will invite the imposition of sanctions.
       MOTION        DENIED;        APPEAL        DISMISSED         AS     FRIVOLOUS;
SANCTION WARNING IMPOSED.



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.



                                             2